Smith, C. J...
delivered tfre opinion of the court.
The appellee is a corporation engaged in the manufacture of brick at Brookhaven, Miss., from which the appellant ordered by mail several carloads of brick to be delivered at Shaw, Miss. As each car of brick was shipped to the appellant, a draft for the price thereof was drawn on him by the appellee to which the bill of lading was attached and forwarded to the Bank of Shaw, which draft the appellee was compelled to pay before receiving the-bill of lading and the brick represented thereby. Claiming that the brick delivered to him were inferior in quality to those ordered, the appellant instituted this suit against the appellee for the recovery of the difference between the value of the brick ordered and those received.
The evidence introduced by the appellant on -the trial in the court below supports the allegations of his declaration, but on motion of the appellee it was excluded by the court, and the jury instructed to find for the appellee, and there was a verdict and judgment accordingly.
The contention of the appellee in support of this ruling of the courts is that its implied warranty of the quality of the brick did not survive the acceptance *861thereof by the appellant, hut that the law is to the contrary will appear from Hall Commission Co. v. Crook, 87 Miss. 445, 40 So. 20, 1006; Mobile Auto Co. v. Sturges, 107 Miss. 848, 66 So. 205; Rosenbaum’s Sons v. Davis & Andrews Co., 111 Miss. 278, 71 So. 388; National Cash Register Co. v. Hude, 119 Miss. 36, 80 So. 378.

Reversed and remanded.